EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Constantine on 2/25/201.

The application has been amended as follows: Claim 13 now reads:

13.	(Currently Amended)  A device for transcutaneous electrical stimulation of a trigeminal nerve of a person, comprising: 
	an elongated symmetrical support having at least one electrode pair and at least one microcontroller unit, the at least one electrode pair configured to supply electric pulses having a predefined intensity, the microcontroller unit being configured to measure an intensity of the supplied pulses and to steer the pulses, the support having two lateral zones and an insulating central zone, each lateral zone having one electrode of the electrode pair, the support being configured to be applied on a forehead of the person in a supraorbital region such that afferent paths of supratrochlear and supraorbital nerves of an ophthalmic branch of the trigeminal nerve are covered; 

	self-adhesive conductive gel at least partially covering the two lateral zones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/PHILIP C EDWARDS/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792